                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                              NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                           JACKIE FITZHENRY-RUSSELL and                     Case No.17-cv-00564-NC
                                  11       GEGHAM MARGARYAN,
                                                                                            ORDER GRANTING IN PART
                                                          Plaintiffs,
Northern District of California




                                  12                                                        AND DENYING IN PART
 United States District Court




                                                                                            DEFENDANTS’ MOTION FOR
                                  13             v.                                         SUMMARY JUDGMENT;
                                                                                            ORDER GRANTING IN PART
                                  14       KEURIG DR. PEPPER INC. and CANADA                AND DENYING IN PART
                                           DRY MOTT’S INC.,                                 MOTIONS TO SEAL
                                  15
                                                          Defendants.                       Re: Dkt. Nos. 224, 226, 228, 234,
                                  16                                                        236, 242, 243, 246

                                  17          In this class action, plaintiffs Jackie Fitzhenry-Russell and Gegham Margaryan

                                  18   allege defendants Keurig Dr. Pepper Inc. and Canada Dry Mott’s Inc.1 defrauded

                                  19   California consumers by marketing their Canada Dry Ginger Ale (“Canada Dry”) as

                                  20   “Made from Real Ginger.” According to Plaintiffs, Dr. Pepper defrauds consumers

                                  21   because Canada Dry is made with a ginger derivative, ginger oleoresin, not ginger root.

                                  22   Plaintiffs also allege that Canada Dry contains less ginger than consumers are led to

                                  23   expect. Finally, Plaintiffs allege that Canada Dry’s labeling deceives consumers about its

                                  24   health benefits.

                                  25          Dr. Pepper moves for summary judgment on all three of Plaintiffs’ theories, arguing

                                  26   that no reasonable consumer would be misled by Canada Dry’s labeling.

                                  27
                                       1
                                  28    Though the Court recognizes that there are two related defendants in this action, the
                                       Court will refer to defendants collectively as “Dr. Pepper” in the singular.
                                  1           Because the Court finds that there are genuine disputes of material fact, the Court
                                  2    GRANTS IN PART Dr. Pepper’s motion for summary judgment with regards to Plaintiffs’
                                  3    claim that Dr. Pepper’s “Made from Real Ginger” label is misleading as to the amount of
                                  4    ginger in Canada Dry. The Court DENIES IN PART Dr. Pepper’s motion with regards to
                                  5    Plaintiffs’ claim that Dr. Pepper’s label is misleading as to the form of ginger in and health
                                  6    benefits of Canada Dry. The Court also GRANTS IN PART and DENIES IN PART the
                                  7    parties’ motions to seal.
                                  8    I.   Background
                                  9         A.   Procedural Background
                                  10          The operative complaint alleges claims under (1) the Consumer Legal Remedies

                                  11   Act, Cal. Civ. Code § 1750; (2) the false advertising law, Cal. Bus. & Prof. Code § 17500;
                                       (3) common law fraud; and (4) unlawful, unfair, and fraudulent business practices, Cal.
Northern District of California




                                  12
 United States District Court




                                  13   Bus. & Prof. Code § 17200. Dkt. No. 97. On June 26, 2018, the Court certified a class of

                                  14   “[a]ll persons who, between December 28, 2012 and the present, purchased any Canada

                                  15   Dry Ginger Ale products in the state of California.” Dkt. No. 199 at 37.

                                  16        B.   Undisputed Facts
                                  17          Canada Dry is a ginger ale made and sold by Dr. Pepper. Dr. Pepper makes Canada

                                  18   Dry using ginger extract and a few other ingredients to capture the traditional blend of

                                  19   “citrus and ginger” flavors. See Dkt. No. 227-5 (“Kramer Depo.”) at 56:7–18. The ginger

                                  20   extract used by Dr. Pepper is “ginger oleoresin,” which is made by Dr. Pepper’s flavor

                                  21   manufacturer, Givaudan. See Dkt. No. 227-11 (“Hassel Depo.”) at 12:4–15; 33:6–16;

                                  22   38:16–17. Givaudan imports dry ginger root, grinds it, and mixes it with other compounds

                                  23   to “pull[] flavor out of” the ginger and create ginger oleoresin. Id. at 14:19–22; 23:18;

                                  24   24:22–25:15. According to Mr. Hassel, a scientist working for Givaudan, the process for

                                  25   making ginger oleoresin is similar to creating vanilla extract or coffee. Id. at 24:22–24;

                                  26   27:7–16. From 2012 to 2018, Givaudan processed around 1.5 million pounds of dry

                                  27   ginger root to create ginger oleoresin for Dr. Pepper. Id. at 50:13–21.

                                  28
                                                                                     2
                                  1    II.   Legal Standard
                                  2               The parties agree on the legal standard that applies to this motion. Under Federal
                                  3    Rules of Civil Procedure 56(a), a court “shall grant summary judgment if the movant
                                  4    shows that there is no genuine dispute as to any material fact and the movant is entitled to
                                  5    judgment as a matter of law.” Under Rule 56, the moving party bears the initial burden to
                                  6    demonstrate the absence of a genuine issue of material fact. Once the moving party meets
                                  7    its burden, then the non-moving party must cite “particular parts of materials in the record”
                                  8    showing that there is a genuine issue for trial. Fed. R. Civ. P. 56(c); Celotex Corp. v.
                                  9    Catrett, 477 U.S. 317, 324 (1986). A “genuine issue” exists if a reasonable jury could find
                                  10   for the non-moving party. E.g., Open Text v. Box, Inc., No. 13-cv-04910-JD, 2015 WL
                                  11   428365, at *1 (N.D. Cal. Jan. 30, 2015). On summary judgment, the Court does not make
Northern District of California




                                  12   credibility determinations or weigh conflicting evidence, as these determinations are left to
 United States District Court




                                  13   the trier of fact at trial. Bator v. State of Hawaii, 39 F.3d 1021, 1026 (9th Cir. 1994). A
                                  14   party may move for summary judgment on an entire “claim or defense—or the part of each
                                  15   claim or defense.” Fed. R. Civ. P. 56(a).
                                  16   III. Discussion
                                  17         A.      Motion for Summary Judgment
                                  18              “Courts generally consider claims under California's Unfair Competition Law
                                  19   (UCL), False Advertising Law (FAL) and Consumers Legal Remedies Act (CLRA)
                                  20   together.” In re ConAgra Foods, Inc., 90 F. Supp. 3d 919, 982 (C.D. Cal. 2015).
                                  21   California law makes it unlawful for a business to “disseminate any statement ‘which is
                                  22   untrue or misleading, and which is known, or which by the exercise of reasonable care
                                  23   should be known, to be untrue or misleading . . . .’” Cal. Bus. & Prof. Code § 17500; see
                                  24   also Cal. Civ. Code § 1750; Cal. Bus. & Prof. Code § 17200.
                                  25              False advertising claims are governed by the “reasonable consumer” test. Williams
                                  26   v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008). Under that standard, plaintiffs
                                  27   must “show that members of the public are likely to be deceived.” Id. (internal citations
                                  28   and quotations omitted). California law prohibits “not only advertising which is false, but
                                                                                        3
                                  1    also advertising which[,] although true, is either actually misleading or which has a
                                  2    capacity, likelihood or tendency to deceive or confuse the public.” Kasky v. Nike, 27 Cal.
                                  3    4th 939, 951 (2002) (quoting Leoni v. State Bar, 39 Cal. 609, 626 (1985)).
                                  4           The only representation at issue here is Dr. Pepper’s claim that Canada Dry is
                                  5    “Made from Real Ginger.” Plaintiffs allege that this statement is deceiving for three
                                  6    reasons: (1) it implies that Canada Dry is made from ginger root; (2) it implies that Canada
                                  7    Dry contains a significant amount of ginger; and (3) it misleads consumers about Canada
                                  8    Dry’s health benefits.
                                  9              1.    Whether Dr. Pepper Implies Canada Dry is Made from Ginger Root
                                  10          Canada Dry is literally made in part “from” real ginger—it is made using ginger
                                  11   oleoresin, which is made from ginger root.2 Ginger root is the part of ginger that is
                                       normally consumed. See Ginger Definition, MERRIAM-WEBSTER., https://www.merriam-
Northern District of California




                                  12
 United States District Court




                                  13   webster.com/dictionary/ginger (“a thickened pungent aromatic [root] that is used as a spice
                                  14   and sometimes medicinally”). Plaintiffs, however, argue that Dr. Pepper’s label, “Made
                                  15   from Real Ginger,” implies that Canada Dry is made using ginger root, not ginger
                                  16   oleoresin. See Dkt. No. 97 (“SAC”) ¶ 29. Under California law, statements that are
                                  17   literally true may still be unlawful if they are likely to mislead the public. See Kasky, 27
                                  18   Cal. 4th at 951. However, “[l]ikely to deceive implies more than a mere possibility that a
                                  19   [statement] might conceivably be misunderstood by some few consumers viewing it in an
                                  20   unreasonable manner.” Lavie v. Proctor & Gamble Co., 105 Cal. App. 4th 496, 508
                                  21   (2003).
                                  22          In Colgan v. Leatherman Tools Group, Inc., 135 Cal. App. 4th 663, 683 (2006), the
                                  23   California Court of Appeal held that a tool manufacturer’s representation that its products
                                  24   were “Made in U.S.A.” was deceptive as a matter of law. Although the manufacturer’s
                                  25   representations were literally true because parts of their products were made or assembled
                                  26
                                  27
                                       2
                                         Plaintiffs argue that Dr. Pepper’s “Made from Real Ginger” label is literally false. See
                                       Dkt. No. 237 at 27. The evidence before the Court does not support Plaintiffs’ argument.
                                  28   It is undisputed that Dr. Pepper makes Canada Dry from ginger oleoresin, which is made
                                       from real ginger. See, e.g., Kramer Depo. at 56:7–18.
                                                                                     4
                                  1    in the United States, “[s]ignificant working parts of the tools were [made] in foreign
                                  2    countries.” Id. at 673. Because “[a] reasonable consumer of Leatherman’s products with
                                  3    the ‘Made in U.S.A.’ representation would not expect such foreign manufacturing[,]” the
                                  4    court concluded that the manufacturer’s representations were deceptive. Id. at 682. The
                                  5    court also affirmed summary judgment against the manufacturer because the manufacturer
                                  6    “presented no evidence suggesting a lack of deception . . . [and] the evidence not in dispute
                                  7    establishes that a significant portion of the various parts of the products were manufactured
                                  8    abroad.” Id.
                                  9           Similarly, in Consumer Advocates v. Echostar Satellite Corp., 113 Cal. App. 4th
                                  10   1351, 1353 (2003), a satellite television provider was sued over its representation that its
                                  11   system allowed consumers to view schedules “up to 7 days in advance” and that 50
                                       channels would be provided. Plaintiffs in Echostar argued that the representations were
Northern District of California




                                  12
 United States District Court




                                  13   misleading because the system could only view schedules up to 3 days in advance and that
                                  14   less than 50 channels were available at all hours of the day. Id. at 1357. The television
                                  15   provider argued that the statement only meant that its system had the capacity to show
                                  16   schedules 7 days in advance. Id. at 1362. It also argued that its statement did not imply
                                  17   that 50 channels would be available at all times. Id. The California Court of Appeal
                                  18   conceded that the provider’s arguments were “possible, if technical, interpretations of the
                                  19   statements,” but reiterated that “[a] perfectly true statement couched in such a manner that
                                  20   it is likely to mislead or deceive the consumer, such as by failure to disclose other relevant
                                  21   information, is actionable.” Id. (quoting Day v. AT&T Corp., 63 Cal. App. 4th 325, 332–
                                  22   33 (1998)).
                                  23          Here, Dr. Pepper’s statement that Canada Dry is “Made from Real Ginger” is
                                  24   misleading under Plaintiffs’ first theory if it is likely that reasonable consumers would
                                  25   understand that statement to imply that Canada Dry is made using ginger root, not ginger
                                  26   extract made from ginger root. The Court concludes that Plaintiffs have presented
                                  27   sufficient evidence creating a genuine dispute of material fact on this issue.
                                  28          Plaintiffs presented survey results conducted by Dr. Michael Dennis. In his survey,
                                                                                     5
                                  1    Dr. Dennis asked respondents “what is your understanding of the statement “Made from
                                  2    Real Ginger” on the Canada Dry Ginger Ale?” See Dkt. No. 237-25 (“Dennis Report”) at
                                  3    34. Respondents were given four choices:
                                  4           1. Ginger root, which is part of the ginger plant, not an extract;
                                  5           2. Ginger oil, which is extracted from the ginger root using steam;
                                  6           3. Ginger oleoresin, which is extracted from the ginger root using solvent; and
                                  7           4. None of these.
                                  8    Id. Over 78% of respondents chose ginger root, while less than 5% of respondents chose
                                  9    ginger oleoresin. Id. Based on these responses, a reasonable jury could find that “Made
                                  10   from Real Ginger” means it is made directly from ginger root, not ginger extract.
                                  11          Dr. Pepper’s expert, Dr. Rene Befurt, also conducted a survey. In his report, Dr.
                                       Befurt replicated Dr. Dennis’s survey using less biased answer choices and found that
Northern District of California




                                  12
 United States District Court




                                  13   simply changing the language of the answer choices resulted in a 38-percentage-point
                                  14   swing away from the “ginger root” response. See Dkt. No. 237-39 (“Befurt Report”) at
                                  15   21–22. Specifically, Dr. Befurt asked the same question as Dr. Dennis, but gave
                                  16   respondents the following choices:
                                  17          1. Ginger oil, which is a free-flowing liquid steamed from the ginger root;
                                  18          2. Ginger extractive, which is a syrupy liquid obtained from the ginger root;
                                  19          3. Ginger root, which is a coarse powder processed from the ginger plant; and
                                  20          4. All of these/None of these/Don’t know/Unsure.
                                  21   Id. at 20. In Dr. Befurt’s survey, only 40.59% of respondents chose “ginger root,” while
                                  22   21.34% of respondents choice “ginger extractive.” Id. at 21. Dr. Befurt also ran the
                                  23   survey using hyper-technical language. Id. at 20. In that survey, the results favored a
                                  24   “don’t know” response. Id. at 21.
                                  25          Although Dr. Befurt’s survey sheds much doubt on the validity of Dr. Dennis’s
                                  26   survey results, it is not so overwhelming as to require summary judgment. Dr. Befurt’s
                                  27   own survey suggests that anywhere from 11.54% to 40.59% of consumers may believe that
                                  28   “Made from Real Ginger” implies that Canada Dry is made using ginger root. Dr. Pepper
                                                                                     6
                                  1    insists that Dr. Befurt’s survey results simply shows that the survey methodology used by
                                  2    Dr. Dennis is too unreliable to sustain Plaintiffs’ claim. However, as explained by the
                                  3    Court in is previous Order on class certification, this is a credibility and weight
                                  4    determination that must go before the trier of fact at trial. See Dkt. No. 199 at 10.
                                  5           Defendants rely on several federal district court cases to support their argument that
                                  6    summary judgment is appropriate because the “Made from Real Ginger” claim is not
                                  7    misleading. All of those cases, however, are distinguishable.
                                  8           For example, in Ries v. Arizona Beverages USA LLC, No. 10-cv-01139-RS, 2013
                                  9    WL 1287416, at *1 (N.D. Cal. Mar. 28, 2013) plaintiffs challenged an iced tea company’s
                                  10   “All Natural” labeling on their beverages because the drinks contained high fructose corn
                                  11   syrup and citric acid. There, the court granted summary judgment in favor of the iced tea
                                       company because the plaintiffs provided “neither intrinsic evidence that the labels are false
Northern District of California




                                  12
 United States District Court




                                  13   (because HFCS and citric acid are not natural) or extrinsic evidence that a significant
                                  14   portion of the consuming public would be confused by them.” Id. at *7. In contrast,
                                  15   Plaintiffs in this case have provided extrinsic evidence in the form of consumer surveys.
                                  16          Similarly, in Townsend v. Monster Beverage Corporation, 303 F. Supp. 3d 1010,
                                  17   1023 (C.D. Cal. 2018), the district court rejected a claim that a “Consume Responsibly—
                                  18   Max 1 can per four hours, with limit 3 cans per day” label on an energy drink was
                                  19   misleading. In that case, the plaintiffs argued that the label was misleading because
                                  20   consuming three cans per day could be unsafe and the label implied that three cans per day
                                  21   was a “safe level of consumption.” Id. Instead of conducting a survey that tested the
                                  22   “Consume Responsibly” label, however, the plaintiffs conducted a survey testing a “safe
                                  23   consumption” label. Id. The district court rejected the survey because “the term ‘safe
                                  24   consumption’ is materially different from ‘consume responsibly’” and “the exact words
                                  25   matter in false advertising claims.” Id. at 1023–24. Here, Plaintiffs’ survey tested the
                                  26   precise label at issue and specifically tested whether consumers read the “Made from Real
                                  27   Ginger” label to mean “ginger oleoresin, which is extracted from the ginger root using a
                                  28   solvent.” See Dennis Report at 34.
                                                                                      7
                                  1           In short, Plaintiffs have shown there is a genuine issue of material fact as to whether
                                  2    the “Made from Real Ginger” label misleadingly implies that Canada Dry is made with
                                  3    ginger root. Accordingly, the Court DENIES summary judgment on this claim.
                                  4              2.   Whether Dr. Pepper Implies Canada Dry Has More Than a Trace
                                                      Amount of Ginger Oleoresin
                                  5
                                              Plaintiffs allege that the “Made from Real Ginger” label implies that Canada Dry
                                  6
                                       contains more than a “trace amount” of ginger compounds. In support of their allegation,
                                  7
                                       Plaintiffs rely on Dr. Manoj Hastak’s opinion, where he discussed the concepts of “inter-
                                  8
                                       attribute misleadingness” and concludes that consumers would believe that Canada Dry
                                  9
                                       contains “an appreciable amount” of ginger. See Dkt. No. 227-4 (“Hastak Report”) ¶¶ 23,
                                  10
                                       25. Plaintiffs also rely on Dr. Dana Krueger’s expert report, where he found that Canada
                                  11
                                       Dry contained between 0.19 mg/L and 1.44 mg/L of various ginger compounds (see Dkt.
Northern District of California




                                  12
 United States District Court




                                       No. 227-3 (“Krueger Report”) at 4–5) and Ms. Annette Hottenstein’s expert opinion,
                                  13
                                       where she concluded that the ginger content of Canada Dry is too low to be tasted. See
                                  14
                                       Dkt. No. 228-6 (“Hottenstein Report”) at 21–22. Dr. Pepper only discusses this theory in
                                  15
                                       the context of Plaintiffs’ health benefits claim and counters that Canada Dry’s labeling
                                  16
                                       contains no language regarding the quantity of ginger in the beverage.
                                  17
                                              As a stand-alone claim, the Court concludes that Plaintiffs’ have not raised a triable
                                  18
                                       issue of fact as to whether the “Made from Real Ginger” label is misleading as to the
                                  19
                                       amount of ginger in Canada Dry. The label makes no claims as to the amount of ginger in
                                  20
                                       Canada Dry. And Plaintiffs presented no admissible evidence showing how much ginger
                                  21
                                       reasonable consumers would expect Canada Dry to contain or even if reasonable
                                  22
                                       consumers are even likely to expect a certain amount of ginger in the beverage. See
                                  23
                                       Chuang v. Dr. Pepper Snapple Group, Inc., No. cv-17-01875-MWF, 2017 WL 4286577, at
                                  24
                                       *15 (C.D. Cal. Sept. 20, 2017) (dismissing claim that a fruit snack did not contain
                                  25
                                       sufficient fruit when the “made with Real Fruit” label and packaging makes no claims as to
                                  26
                                       the amount of fruit in the snack). Indeed, it is not even clear how much ginger Canada Dry
                                  27
                                       must contain to pass muster under Plaintiffs’ theory. Plaintiffs’ opposition suggests that
                                  28
                                                                                     8
                                  1    consumers expect Canada Dry to contain more than a “trace amount” (see Dkt. No. 237 at
                                  2    25–26), while Ms. Hottenstein’s opinion suggests it must contain enough ginger such that
                                  3    consumers can taste the ginger (see Hottenstein Report at 21–22), and Dr. Hastak’s
                                  4    opinion argues for “an appreciable amount.” However, nowhere did Plaintiffs point to any
                                  5    evidence that consumers would expect a certain amount of ginger.
                                  6           The only evidence Plaintiffs provide to support their allegation that consumers
                                  7    would likely expect a certain amount of ginger is Dr. Hastak’s opinion. However, Dr.
                                  8    Hastak’s opinion does not engage with the facts of this case. He simply concludes that
                                  9    consumers “do not believe that a marketer would make such a claim that a product is
                                  10   ‘made from’ or ‘contains’ and ingredient . . . if the product contained only trace amounts
                                  11   of the promoted ingredient” without any evidence. See Hastak Report ¶ 24. This high-
                                       level theory of consumer behavior is nothing more than ipse dixit. Without Dr. Hastak’s
Northern District of California




                                  12
 United States District Court




                                  13   opinion, Plaintiffs offer no evidence to link Dr. Pepper’s label to consumer expectation.
                                  14          The evidence that is available refutes Plaintiffs’ stand-alone theory. For example,
                                  15   in Dr. Pepper’s internal studies regarding the label, respondents expressed skepticism
                                  16   about the amount of ginger in Canada Dry after being exposed to Dr. Pepper’s advertising.
                                  17   See, e.g., Dkt. No. 237-12 at 12, 16. This suggests that reasonable consumers are not
                                  18   misled about the amount of ginger in the beverage.
                                  19          Accordingly, the Court GRANTS summary judgment on this stand-alone claim.
                                  20              3.   Whether Dr. Pepper Implies Canada Dry Has Health Benefits
                                  21          Plaintiffs allege that the “Made from Real Ginger” label implies that Canada Dry
                                  22   has health benefits or is “better for you” than other sodas. The parties do not dispute that
                                  23   Canada Dry does not provide any measurable health benefit. The Court concludes that
                                  24   Plaintiffs have raised a dispute of material fact for trial.
                                  25          Plaintiffs produced internal documents by Dr. Pepper’s marketing team showing
                                  26   that Dr. Pepper intended to take advantage of the health benefits associated with ginger.
                                  27   See, e.g., Dkt. No. 237-22 at 15. These documents strongly suggest that Dr. Pepper not
                                  28   only intended to take advantage of the health halo of ginger, but also relied on a perceived
                                                                                       9
                                  1    link between “awareness that [Canada Dry] is from real ginger” and health. See, e.g., Dkt.
                                  2    No. 237-12 at 16 (consumer responded that “[i]t is very important (to know that Canada
                                  3    Dry has real ginger in it) because you know there are health benefits so that when you
                                  4    make you’re [sic] choices when it comes to soft drink [sic], you might as well enjoy
                                  5    something that has some benefits.”). Indeed, at least one document, an internal
                                  6    memorandum by Dr. Pepper’s advertising team, concluded that conveying to consumers
                                  7    that Canada Dry was made from real ginger “implied that Canada Dry Ginger Ale was
                                  8    healthier because it contained real ginger.” See Dkt. No. 237-13 at 3.
                                  9           The evidence listed above distinguishes this case from cases cited by Dr. Pepper in
                                  10   support of their argument. In Chuang, for example, the court dismissed a false advertising
                                  11   claim alleging that packaging misled consumers into thinking a fruit snack was healthy by
                                       claiming it was “made with Real Fruit.” 2017 WL 4286577, at *1. The packaging,
Northern District of California




                                  12
 United States District Court




                                  13   however, also stated that the snacks were “not intended to replace fruit in the diet.” Id. at
                                  14   *15. By contrast, in this case, Plaintiffs are not simply alleging that the “Made from Real
                                  15   Ginger” label leads consumers to believe that Canada Dry is “healthy,” but that the “Made
                                  16   from Real Ginger” claim implies that Canada Dry is healthier than other sodas. Plaintiffs
                                  17   are not relying solely on the label, but also rely on Dr. Pepper’s own documents suggesting
                                  18   that “Made from Real Ginger” implies that Canada Dry is healthier than other sodas.
                                  19          Furthermore, Dr. Pepper’s internal marketing documents strongly suggest that Dr.
                                  20   Pepper’s push to get consumers to associate Canada Dry with ginger-related health
                                  21   benefits may have been successful. See, e.g., Dkt. No. 237-24. In a 2014 study, Dr.
                                  22   Pepper’s third-party consultant concluded that over 30% of consumers who increased their
                                  23   ginger ale consumption did so because of the perceived health benefits. Id. at 32. That
                                  24   study, as well as Dr. Pepper’s other internal marketing documents, did not specifically look
                                  25   at the “Made from Real Ginger” label to draw its conclusions and it is possible that broader
                                  26   advertising efforts by Dr. Pepper, not the label, is responsible for consumer perceptions
                                  27   about the health benefits of Canada Dry. That possibility, however, is a factual
                                  28   consideration that must be resolved by the trier of fact at trial. Simply put, it would be odd
                                                                                     10
                                  1    for the Court to conclude that Dr. Pepper’s advertisements do not affect consumer
                                  2    expectations regarding Canada Dry, when Dr. Pepper itself believes that it had.
                                  3           Accordingly, the Court DENIES summary judgment on this claim.
                                  4        B.     Administrative Motions to Seal
                                  5             Both parties move to seal portions of various exhibits or portions of their briefing
                                  6    on this motion and the related motion to strike expert testimony. See Dkt. No. 224, 228,
                                  7    234, 236, 242, 243, 246. The proposed redactions are based on information relating to the
                                  8    formulation of Canada Dry.
                                  9           There is a presumption of public access to judicial records and documents. Nixon v.
                                  10   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). Access to motions and their
                                  11   attachments that are “more than tangentially related to the merits of a case” may be sealed
                                       only upon a showing of “compelling reasons” for sealing. Ctr. for Auto Safety v. Chrysler
Northern District of California




                                  12
 United States District Court




                                  13   Grp., LLC, 809 F.3d 1092, 1101–02 (9th Cir. 2016). Conversely, filings that are only
                                  14   tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id.
                                  15   at 1097. “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
                                  16   disclosure and justify sealing court records exist when such ‘court files might have become
                                  17   a vehicle for improper purposes,’ such as the use of records to gratify private spite,
                                  18   promote public scandal, circulate libelous statements, or release trade secrets.” Kamakana
                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (quoting Nixon, 435 U.S.
                                  20   at 598).
                                  21          Under Rule 26(c), a trial court has broad discretion to permit sealing of court
                                  22   documents for, among other things, the protection of “a trade secret or other confidential
                                  23   research, development, or commercial information.” Fed. R. Civ. P. 26(c)(l)(G). The
                                  24   Ninth Circuit adopted the definition of “trade secrets” set forth in the Restatement of Torts,
                                  25   finding that “[a] trade secret may consist of any formula, pattern, device or compilation of
                                  26   information which is used in one’s business, and which gives him an opportunity to obtain
                                  27   an advantage over competitors who do not know or use it.” Clark v. Bunker, 453 F.2d
                                  28   1006, 1009 (9th Cir. 1972) (quoting Restatement (First) of Torts § 757 cmt. b).
                                                                                      11
                                  1             Here, the Court addresses a motion to seal exhibits to Dr. Pepper’s motion to strike
                                  2    expert testimony and motion for summary judgment. The sealed portions are more than
                                  3    tangentially related to the merits of the case. Therefore, the compelling reasons standard
                                  4    applies to this sealing motion. Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122,
                                  5    1136 (9th Cir. 2003) (applying the compelling reasons standard at summary judgment).
                                  6             Moreover, sealing motions must be “narrowly tailored to seek sealing only of
                                  7    sealable material.” Civil L.R. 79-5(b). A party moving to seal a document in whole or in
                                  8    part must file a declaration establishing that the identified material is “sealable.” Civil
                                  9    L.R. 79-5(d)(1)(A). Merely stating that a party designated material as confidential under a
                                  10   protective order is insufficient by itself to seal a document. Id.
                                  11            Based on the Court’s review of Dr. Pepper and Plaintiffs’ representations, the Court
                                       finds compelling reasons sufficient to outweigh the public interest in disclosure to seal the
Northern District of California




                                  12
 United States District Court




                                  13   highlighted portions of the following:3
                                  14       Document                          Location of Sealable Material
                                  15       Declaration of Monica Smith in        • Exhibit 5 – Hottenstein Report
                                  16       support of Dr. Pepper’s motion              o Page 7
                                  17       to strike expert testimony                  o Page 8
                                  18                                                   o Page 9
                                  19                                                   o Page 10
                                  20                                                   o Page 16
                                  21                                                   o Page 17
                                  22                                                   o Page 18
                                  23                                                   o Page 19
                                  24                                                   o Page 23
                                  25                                             • Exhibit 6 – Hottenstein Deposition Transcript
                                  26                                                   o Page 348, line 19–21
                                  27
                                       3
                                  28    Except for deposition transcripts, all page numbers refer to the automatically generated
                                       CM/ECF page numbers.
                                                                                     12
                                  1                                           o Page 349, line 1, 7–8
                                  2                                           o Page 350, line 19
                                  3                                           o Page 351, 14–16, 20–21
                                  4    Declaration of Monica Smith in   • Motion for Summary Judgment
                                  5    support of Dr. Pepper’s motion         o Page 10, line 3, 6, 9–10, 14, 26 – 27
                                  6    for summary judgment                   o Page 11, line 1, 7–9
                                  7                                     • Exhibit 2 – Hottenstein Report
                                  8                                           o Page 7
                                  9                                           o Page 8
                                  10                                          o Page 9
                                  11                                          o Page 10
                                                                              o Page 16
Northern District of California




                                  12
 United States District Court




                                  13                                          o Page 17
                                  14                                          o Page 18
                                  15                                          o Page 19
                                  16                                          o Page 23
                                  17                                    • Exhibit 5 – Kramer Deposition Transcript
                                  18                                          o Page 47, line 1, 3, 5–8
                                  19                                          o Page 48, line 4, 12–15, 20, 22
                                  20                                          o Page 49, line 1–8, 11, 13–14, 21–22
                                  21                                          o Page 55, line 2–4
                                  22                                          o Page 98, line 4–5
                                  23                                          o Page 99, line 12
                                  24                                          o Page 100, line 3–4, 8, 12, 19, 23–24
                                  25                                          o Page 155, line 4, 6
                                  26                                          o Page 156, line 3, 8
                                  27                                          o Page 157, line 1, 2, 19
                                  28                                    • Exhibit 6
                                                                             13
                                  1                                       • Exhibit 7
                                  2                                       • Exhibit 11 – Hassel Deposition Transcript
                                  3                                             o Page 13, line 6–10
                                  4                                             o Page 14, line 15–18
                                  5                                             o Page 15, line 3–4, 6–7, 9, 12, 14
                                  6                                             o Page 17, line 11
                                  7                                             o Page 18, line 10–11
                                  8                                             o Page 24, line 20–21, 23–25
                                  9                                             o Page 25, line 21, 23, 25
                                  10                                            o Page 26, line 1–2, 5–6, 10–11, 13, 15–
                                  11                                                18, 20
                                                                                o Page 27, line 1–2, 25
Northern District of California




                                  12
 United States District Court




                                  13                                            o Page 32, line 12, 14, 17–20
                                  14                                            o Page 34, line 24–25
                                  15                                            o Page 35, line 1, 13
                                  16                                            o Page 36, 11–13, 16–20
                                  17                                            o Page 37, 16, 21–25
                                  18                                            o Page 38, line 1–4, 18–23
                                  19                                            o Page 39, line 2, 12, 16–18
                                  20                                            o Page 40, line 13–14, 20
                                  21                                            o Page 50, line 23
                                  22                                            o Page 58, 1–2
                                  23                                            o Page 59, line 24
                                  24                                            o Page 60, line 13, 15
                                  25                                      • Exhibit 14
                                  26   Plaintiffs’ Opposition to Dr.      • Page 9, line 19, 21, fn. 2
                                  27   Pepper’s motion to strike expert   • Page 10, line 8–10, 12, fn. 3
                                  28   testimony                          • Page 20, line 21–22, 24–26
                                                                               14
                                  1    Declaration of Matthew             • Opposition to Motion for Summary Judgment
                                  2    McCray in support of Plaintiffs’         o Page 5, line 11–12
                                  3    opposition to Dr. Pepper’s               o Page 6, line 4–8
                                  4    motion for summary judgment              o Page 11, line 25–26
                                  5                                             o Page 12, line 2–3, 5, 13–15, fn. 4
                                  6                                             o Page 17, 8–10
                                  7                                             o Page 21, line 26–27
                                  8                                             o Page 22, 1–3
                                  9                                             o Page 26, line 23
                                  10                                            o Page 27, line 19
                                  11                                      • Exhibit 1 – Norris Declaration
                                                                                o Page 7, fn. 7
Northern District of California




                                  12
 United States District Court




                                  13                                            o Page 8, line 21–22, 24–25
                                  14                                            o Page 9, line 2, 8
                                  15                                            o Page 13, line 19–22, fn. 18, 19, 20, 21
                                  16                                            o Page 14, line 1, 3–12, 14–16, 21, fn. 22–
                                  17                                                27
                                  18                                            o Page 15, line 2–6
                                  19                                            o Page 18, line 7–9, 12–13
                                  20                                            o Page 22, line 3–4, 13–14, 22
                                  21                                            o Page 23, line 1–2
                                  22                                            o Page 24, line 6–7, 14–15, 17, fn. 60
                                  23                                            o Page 26, line 14
                                  24                                      • Exhibit 7 – Email and “BMC Presentation
                                  25                                         Deck” PowerPoint
                                  26                                            o Page 17
                                  27                                            o Page 20
                                  28                                      • Exhibit 22
                                                                               15
                                  1    • Exhibit 24 – Dennis Report
                                  2          o Page 6, ¶ 12
                                  3          o Page 7, ¶ 12
                                  4          o Page 11, fn. 7
                                  5          o Page 17, fn. 12
                                  6    • Exhibit 25
                                  7    • Exhibit 26
                                  8    • Exhibit 27
                                  9    • Exhibit 28 – Kramer Deposition Transcript
                                  10         o Page 47, line 1–8
                                  11         o Page 48, line 20
                                             o Page 49, line 10–25
Northern District of California




                                  12
 United States District Court




                                  13         o Page 50
                                  14         o Page 51
                                  15         o Page 57, line 2
                                  16         o Page 58
                                  17         o Page 163, line 6–12, 22–25
                                  18   • Exhibit 29 – Hassel Deposition Transcript
                                  19         o Page 56, line 5, 16, 20
                                  20   • Exhibit 33 – Email Chain Between Dr. Pepper
                                  21      Employees
                                  22         o Page 2, email by Steve Kramer
                                  23         o Page 4, line 8–9
                                  24   • Exhibit 43
                                  25   • Exhibit 44
                                  26
                                  27
                                  28
                                            16
                                  1        Declaration of Monica Smith           • Dkt. No. 180-18 (Exhibit 15)4
                                  2        regarding Exhibit 15 to
                                  3        Plaintiffs’ motion for class
                                  4        certification
                                  5        Declaration of Monica Smith in        • Dr. Pepper’s reply brief to Plaintiffs’
                                  6        support of Dr. Pepper’s reply to          opposition to Dr. Pepper’s motion to strike
                                  7        Plaintiffs’ opposition to Dr.             expert testimony
                                  8        Pepper’s motion to strike expert             o Page 15, fn. 13
                                  9        testimony                             • Exhibit 7 – Hottenstein Deposition Transcript
                                  10                                                    o Page 298, line 19–20
                                  11                                                    o Page 299, line 10–11, 14
                                                                                 • Hottenstein Deposition Transcript
Northern District of California




                                  12       Declaration of Matthew
 United States District Court




                                  13       McCray in support of Plaintiffs’             o Page 182, line 9–20
                                  14       Objection to Dr. Pepper’s Reply              o Page 350, line 18–21
                                  15       Evidence
                                  16             Except for the excerpts cited in the table above, the motion to seal is DENIED as
                                  17   being not sufficiently narrowly tailored, and as not satisfying the compelling reasons
                                  18   standard. For the most part, the Court denied requests to seal portions of deposition
                                  19   transcripts that did not discuss trade secrets or other confidential information. The Court
                                  20   also denied the parties’ request to seal Ms. Leslie Norris’s declaration (see Dkt. No. 236-1)
                                  21   in its entirety as significant portions of her declaration discusses non-confidential matters,
                                  22   such as generally applicable principles of flavor science (see, e.g., id. ¶¶ 33–40).
                                  23             The parties must file revised redacted versions of the deposition transcripts and Ms.
                                  24   Norris’s declaration within seven days of this order. See N.D. Cal. Local Rule 79-5(f)(3).
                                  25
                                  26
                                  27
                                       4
                                        This exhibit was submitted in support of Plaintiffs’ motion for class certification. It is the
                                       same exhibit as Exhibit 7 of McCray’s Declaration submitted in support of Plaintiffs’
                                  28   opposition to Dr. Pepper’s motion for summary judgment. See Dkt. No. 237-8.
                                       Accordingly, the Court seals Dkt. No. 180-18 in the same manner.
                                                                                   17
                                  1    IV. Conclusion
                                  2           The Court GRANTS Dr. Pepper’s motion for summary judgment with respect to
                                  3    Plaintiffs’ claim that the “Made from Real Ginger” label misleads consumers as to the
                                  4    amount of ginger in Canada Dry. The Court DENIES summary judgment on all other
                                  5    claims presented in Dr. Pepper’s motion. The claims to be tried are Plaintiffs’ remaining
                                  6    claims under the CLRA, FAL, UCL, and common law against Dr. Pepper:
                                  7              1. Whether the “Made from Real Ginger” label misleads consumers as to the
                                  8                  form of ginger in Canada Dry; and
                                  9              2. Whether the “Made from Real Ginger” label misleads consumers as to the
                                  10                 health benefits of Canada Dry.
                                  11          Additionally, the Court GRANTS IN PART and DENIES IN PART Dr. Pepper and
Northern District of California




                                  12   Plaintiffs’ motions to seal. The parties must file revised redacted versions of the
 United States District Court




                                  13   deposition transcripts and Ms. Norris’s declaration within seven days.
                                  14          IT IS SO ORDERED.
                                  15
                                  16   Dated: November 2, 2018                   _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  17                                                   United States Magistrate Judge
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      18
